Bell, J.
1. This was a suit by a married woman to cancel a deed, upon the grounds (1) that she was a minor at the time of its execution, and (2) that it was made for the purpose of raising funds with which to pay a debt of her husband. The defendant in his answer denied the material allegations of the petition, and the evidence was in conflict upon the issues thus made. The verdict as returned in favor of the defendant was therefore authorized by the evidence, and the trial judge did not err in overruling the general grounds of the plaintiff’s motion for a new trial.
2. While a wife can not bind her separate estate by any contract of surety-ship, nor by any assumption of the debts of her husband, she may nevertheless, upon her own responsibility and voluntarily, enter into a contract for the sale of her property, and may sell the same, for the purpose of raising money with which to pay her husband’s debts, and such contract will be binding on her although the party who purchases the property from her may know that she intends to use the proceeds for the payment of her husband’s debts, the purchaser not being the husband’s creditor, and the sale being made in good faith and not being a mere colorable transaction. Jackson v. Reeves, 156 Ga. 802 (4) (120 S. E. 541); McRitchie v. Atlanta Trust Co., 170 Ga. 296 (6), 310 (152 S. E. 834). Under this principle, the alleged newly discovered evidence to the effect that the grantee had knowledge of the purpose for which the plaintiff was selling the land could not have changed the result, and for this reason the court did not err in overruling the ground of the motion for a new trial relating to such evidence.
3. The only other ground of the motion was expressly disapproved by the trial judge, and for this reason can not be considered by this court.
4. The record fails to show error, and the judgment refusing a new trial can not be disturbed. Judgment affirmed.

All the Justices concur.

William B. Kent, for plaintiff in error.
N. L. Gillis Jr., and Will Stallings, contra.